EXHIBIT 10.35.2

KEY EXECUTIVE INCENTIVE AWARD AGREEMENT

THIS AGREEMENT (“Agreement”) is made by and between HEALTHSOUTH CORPORATION, a
Delaware corporation (the “Company”), and                         ,
(“Executive”), as of November         , 2005.

RECITALS

A.    The Company has adopted and approved the HealthSouth Corporation Key
Executive Incentive Program pursuant to which the Executive has been granted an
award (the “Award”); and

B.    The Award shall consist of a grant of stock options, restricted stock and
a cash bonus, subject to the terms and conditions set forth in this Agreement;
and

C.    The Executive has accepted the grant of the Award and hereby agrees to the
terms and conditions hereinafter stated; and

D.    Capitalized terms used herein and not otherwise defined herein shall have
the meanings set forth in the Company’s Change in Control Benefits Plan.

NOW THEREFORE, IN CONSIDERATION OF THE FOREGOING RECITALS AND OF THE PROMISES
AND CONDITIONS HEREIN CONTAINED, IT IS AGREED AS FOLLOWS:

ARTICLE I

GRANT OF OPTION

Section 1.1 - Grant of Option.

Subject to the provisions of this Agreement, the Company has granted effective
November     , 2005 (the “Grant Date”), to the Executive the right and option to
purchase all or any part of              shares of common stock, par value $.01
per share (“Stock”), of the Company, subject to adjustment pursuant to
Section 4.1. The Option granted pursuant to this Agreement is not intended to
qualify as an “incentive stock option” within the meaning of Section 422 of the
Internal Revenue Code of 1986, as amended (the “Code”).

Section 1.2 - Exercise Price.

The exercise price of the Option shall be $         per share of Stock.

Section 1.3 - Vesting and Exercisability.

The Option shall become 100 percent vested as of January 1, 2009, provided the
Executive has been continuously employed by the Company or a subsidiary until
such



--------------------------------------------------------------------------------

date. Prior to becoming 100 percent vested, the Option shall become exercisable
in three cumulative installments as follows and shall remain exercisable until
the tenth anniversary of the Grant Date (the “Option Term”), subject to the
forfeiture provisions set forth in Section 1.4 and the acceleration of vesting
provisions set forth in Section 4.2:

 

%

  

Number of Shares

  

Date First Available
For Exercise

25%

      January 1, 2007

25%

      January 1, 2008

50%

      January 1, 2009

Section 1.4 - Expiration of Option.

(a)    Except as set forth in subsections (b) or (d) below or Sections 1.7 and
4.2, an Option may not be exercised unless the Executive is then in the employ
of the Company or a subsidiary, and unless the Executive has remained
continuously so employed, or continuously maintained such relationship, since
the Grant Date.

(b)    If the Executive’s employment or service terminates because of
Executive’s death or disability (as defined in Section 409A(a)(2)(C) of the
Code)(“Disability”), all of the Executive’s Options (regardless of the extent to
which such Options are then exercisable) shall be exercisable as of such date of
termination and remain outstanding until the expiration of the term of the
Option.

(c)    If the Executive’s employment or service is terminated for Cause, the
Option (whether or not vested) shall terminate on the date of the Executive’s
termination of employment or service.

(d)    If the Executive’s employment or service with the Company and its
subsidiaries terminates (including by reason of the subsidiary which employs the
Executive ceasing to be a subsidiary of the Company) other than as described in
subsections (b) and (c) above, the portions of the outstanding Option that are
exercisable as of the date of such termination of employment or service shall
remain exercisable until the earlier of (i) 90 days following the date of such
termination of employment or service and (ii) expiration of the term of the
Option and shall thereafter terminate. All portions of the Option which are not
exercisable as of the date of such termination of employment or service, shall
terminate upon the date of such termination of employment or service.

Section 1.5 - Manner of Exercise.

(a)    The Option, to the extent then vested and exercisable, shall be
exercisable by delivery to the Company of a written notice stating the number of
shares as to which



--------------------------------------------------------------------------------

the Option is exercised pursuant to this Agreement and a designation of the
method of payment of the exercise price with respect to Stock to be purchased.
An Option may not be exercised for less than 100 shares of Stock (or the number
of remaining shares of Stock subject to the Option if less than 100).

(b)    The exercise price of the Option, or portion thereof, with respect to
Stock to be purchased, shall be paid in full at the time of exercise; payment
may be made in cash, which may be paid by check, or other instrument or in any
other manner acceptable to the Company. In addition, any amount necessary to
satisfy applicable federal, state or local tax requirements shall be paid
promptly upon notification of the amount due. The Compensation Committee of the
Board of Directors of the Company (the “Committee”) may permit, in its sole
discretion, such amount to be paid in Stock previously owned by the employee, or
a portion of Stock that otherwise would be distributed to such employee upon
exercise of the Option, or a combination of cash and such Stock.

Section 1.6 - Transferability of Option.

Unless the Committee determines otherwise, the Option is nontransferable except
by will or the laws of descent and distribution.

Section 1.7 - Securities Act Requirements.

(a)    The Company has not filed financial statements for any periods ended
after December 31, 2004. The Company does not expect to become current with
respect to all of its previously unfiled financial statements until at least the
first quarter of 2006 and will not file any registration statement until after
such time. Unless an exemption is available, no Option may be exercised until
the Company complies with its reporting obligations under the Federal securities
laws and a registration statement is declared effective by the Securities and
Exchange Commission with respect to shares of Stock issuable under this
Agreement.

(b)    In addition to the requirements set forth in Section 1.7(a), (i) the
Option shall be exercisable in whole or in part, and the Company shall not be
obligated to sell any shares of Stock subject to any such Option, if such
exercise and sale or issuance would, in the opinion of counsel for the Company,
violate the Securities Act of 1933 (the “1933 Act”) or other Federal or state
statutes having similar requirements, as they may be in effect at that time; and
(ii) each Option shall be subject to the further requirement that, at any time
that the Board of Directors or the Committee, as the case may be, shall
determine, in their respective discretion, that the listing, registration or
qualification of the shares of Stock subject to such Option under any securities
exchange requirements or under any applicable law, or the consent or approval of
any governmental regulatory body, is necessary or desirable as a condition of,
or in connection with, the issuance of shares of Stock, such Option may not be
exercised in whole or in part unless such listing, registration, qualification,
consent or approval shall have been effected or obtained free



--------------------------------------------------------------------------------

of any conditions not acceptable to the Board of Directors or the Committee, as
the case may be.

Section 1.8 - Taxes and Withholdings.

Not later than the date of exercise of the Option granted hereunder, Executive
shall pay to the Company or make arrangements satisfactory to the Committee
regarding payment of any federal, state or local taxes of any kind required by
law to be withheld upon the exercise of such Option. The Company shall, to the
extent permitted or required by law, have the right to deduct from any payment
of any kind otherwise due to Executive federal, state, and local taxes of any
kind required by law to be withheld upon the exercise of such Option.

ARTICLE II

GRANT OF RESTRICTED STOCK

Section 2.1 - Grant of Restricted Stock.

Subject to the provisions of this Agreement, the Company has granted as of the
Grant Date                      shares of Stock pursuant to the terms,
conditions and restrictions of this Agreement (the “Restricted Stock”).

Section 2.2 - Restrictions and Restricted Period.

(a)     Restrictions. Shares of Restricted Stock granted hereunder may not be
sold, assigned, transferred, pledged, hypothecated or otherwise disposed of and
shall be subject to a risk of forfeiture as described in Section 2.4 below until
the lapse of the Restricted Period (as defined below) (the “Restrictions”).

(b)     Restricted Period. Subject to the forfeiture provisions set forth in
Section 2.4(a) or the provisions set forth in Section 4.2, the Restrictions
shall lapse and the shares of Restricted Stock shall become vested and
transferable (provided, that such transfer is in accordance with Section 2.6 and
otherwise in compliance with Federal and state securities laws) in accordance
with and subject to the following schedule:

 

%

  

Number of Shares

  

Date Restrictions Lapse

25%

      January 1, 2007

50%

      January 1, 2008

100%

      January 1, 2009



--------------------------------------------------------------------------------

Section 2.3 - Rights of a Stockholder.

From and after the Grant Date and for so long as the Restricted Stock is held by
or for the benefit of the Executive, the Executive shall have all the rights of
a stockholder of the Company with respect to the Restricted Stock, including,
but not limited to, the rights to vote and receive ordinary dividends. In the
event that the Committee approves an adjustment to the Restricted Stock pursuant
to Section 4.1 of the Agreement, then in such event, any and all new,
substituted or additional securities to which the Executive is entitled by
reason of the Restricted Stock shall be immediately subject to the Restrictions
with the same force and effect as the Restricted Stock subject to such
Restrictions immediately before such event.

Section 2.4 - Cessation of Employment.

(a)    Forfeiture. If the Executive’s employment or service with the Company or
any Subsidiary or Affiliate is terminated at any time while the Executive is
holding Restricted Stock for any reason other than those set forth in
Section 2.4(b) and 4.2 of this Agreement, then any unvested shares of Restricted
Stock shall be forfeited to the Company and neither the Executive nor any of
Executive’s successors, heirs, assigns, or personal representatives shall
thereafter have any further rights or interests in such shares of Restricted
Stock.

(b)    Acceleration. If the Executive’s employment or service with the Company
or any subsidiary is terminated as a result of the Executive’s death or
Disability, all restrictions on the Restricted Stock shall lapse and the
Restricted Stock shall immediately vest in full.

Section 2.5 - Certificates.

Restricted Stock granted herein may be evidenced in such manner as the Committee
shall determine. If certificates representing Restricted Stock are registered in
the name of the Executive, then the Company may retain physical possession of
the certificate until the Restricted Period has lapsed.

Section 2.6 - Securities Act Requirements.

(a)    The issuance of the Restricted Stock has not been registered under the
1933 Act, and is being issued to the Executive in reliance upon the exemption
from such registration provided by Section 4(2) of the 1933 Act.

(b)    The Executive hereby confirms that he or she has been informed that the
shares of Restricted Stock are restricted securities under the 1933 Act and may
not be resold or transferred unless such shares are first registered under the
federal securities laws or unless an exemption from such registration is
available. Accordingly, the Executive hereby acknowledges that he or she is
prepared to hold the Restricted Stock for



--------------------------------------------------------------------------------

an indefinite period and that the Executive is aware that Rule 144 promulgated
by the Securities and Exchange Commission is not presently available to exempt
the resale of the Restricted Stock from the registration requirements of the
1933 Act. The Executive is aware of the adoption of Rule 144 by the Commission,
promulgated under the 1933 Act, which permits limited public resales of
securities acquired in a nonpublic offering, subject to the satisfaction of
certain conditions. The Executive understands that under Rule 144, the
conditions include, among other things: the availability of certain current
public information about the issuer, the resale occurring not less than one year
after the party has purchased and paid for the securities to be sold, the sale
being through a broker in an unsolicited “broker’s transaction” and the amount
of securities being sold during any three-month period not exceeding specified
limitations. The Executive acknowledges and understands that the Corporation may
not be satisfying the current public information requirement of Rule 144 at the
time the Executive wishes to sell the Restricted Stock or other conditions under
Rule 144 which are required of the Corporation. If so, the Executive understands
that Executive will be precluded from selling the securities under Rule 144 even
if the one-year holding period of said rule has been satisfied. Prior to the
Executive’s acquisition of the Restricted Stock, the Executive acquired
sufficient information about the Company to reach an informed knowledgeable
decision to acquire the Restricted Stock. The Executive has such knowledge and
experience in financial and business matters as to make the Executive capable of
utilizing said information to evaluate the risks of the prospective investment
and to make an informed investment decision. The Executive is able to bear the
economic risk of his or her investment in the Restricted Stock. The Executive
agrees not to make, without the prior written consent of the Company, any public
offering or sale of the Restricted Stock although permitted to do so pursuant to
Rule 144(k) promulgated under the 1933 Act, until all applicable conditions and
requirements of the Rule (or registration of the Restricted Stock under the 1933
Act) and this Agreement have been satisfied.

(c)    In order to reflect the restrictions on disposition of the Restricted
Stock, the stock certificates for the Restricted Stock will be endorsed with a
restrictive legend, in substantially the following form:

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”) AND ARE “RESTRICTED SECURITIES”
AS DEFINED IN RULE 144 PROMULGATED UNDER THE ACT. THEY MAY NOT BE SOLD OR
OFFERED FOR SALE OR OTHERWISE DISTRIBUTED EXCEPT (1) IN CONJUNCTION WITH AN
EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE ACT, OR EVIDENCE
SATISFACTORY TO THE CORPORATION OF AN EXEMPTION THEREFROM, AND (2) IN COMPLIANCE
WITH THE DISPOSITION PROVISIONS OF A WRITTEN AGREEMENT BETWEEN THE CORPORATION
AND THE REGISTERED HOLDER OF THE SHARES (OR THE PREDECESSOR IN INTEREST TO THE
SHARES). SUCH AGREEMENT IMPOSES CERTAIN RESTRICTIONS



--------------------------------------------------------------------------------

IN CONNECTION WITH THE DISPOSITION OF THE SHARES. THE SECRETARY OF THE
CORPORATION WILL, UPON WRITTEN REQUEST, FURNISH A COPY OF SUCH AGREEMENT TO THE
HOLDER HEREOF WITHOUT CHARGE.

If required by the authorities of any state in connection with the issuance of
the shares of Stock, the legend or legends required by such state authorities
will also be endorsed on all such certificates.

Section 2.7 - Taxes.

The Executive shall pay to the Company promptly upon request, at the time the
Executive recognizes taxable income in respect of the shares of Restricted
Stock, an amount equal to the federal, state and/or local taxes the Company
determines it is required to withhold under applicable tax laws with respect to
the shares of Restricted Stock. In lieu of collecting payment from the
Executive, the Company may, in its discretion, distribute vested shares of Stock
net of the number of whole shares of Stock the fair market value of which is
equal to the minimum amount of federal, state and local taxes required to be
withheld under applicable tax laws.

ARTICLE III

GRANT OF CASH BONUS

Section 3.1 - Grant of Cash Bonus.

The Executive shall be eligible to earn a cash bonus in an aggregate amount of
$                     (the “Bonus”). Such Bonus shall be payable on the date set
forth in Section 3.2 (each, a “Payment Date”), subject to the ability of the
Company, in the discretion of the Committee, to make such payments and subject
further to the Executive being employed in good standing on a full-time basis on
the Payment Date. Notwithstanding the foregoing, the Committee shall have
exclusive authority o determine whether a pro rata portion of any Bonus
installment shall be payable to the Executive in the event that the Executive is
not employed by the Company on any Payment Date.

Section 3.2 - Payment Schedule

Subject to Section 3.1, the Bonus shall be payable as follows:



--------------------------------------------------------------------------------

(a)

 

%

  

Amount

  

Payment Date

25%

      January 1, 2007

25%

      January 1, 2008

50%

      January 1, 2009

Section 3.3 - Taxes and Withholding.

The Company shall withhold all applicable income and other taxes from the Bonus
payment, including any federal, FICA, state and local taxes.

ARTICLE IV

MISCELLANEOUS

Section 4.1 - Adjustment of and Changes in Capitalization.

(a)    In the event that the outstanding shares of Stock shall be changed in
number or class by reason of split-ups, combinations, mergers, consolidations or
recapitalizations, or by reason of stock dividends, the number or class of
shares which thereafter may be issued pursuant to Awards, both in the aggregate
and as to any individual, and the number and class of shares then subject to
Awards theretofore granted and the price per share payable upon exercise of the
Option shall be adjusted so as to reflect such change, all as determined by the
Board of Directors or the Committee. In the event there shall be any other
change in the number or kind of the outstanding shares of Stock, or of any stock
or other securities or property into which such Stock shall have been changed,
or for which it shall have been exchanged, then if the Board of Directors or the
Committee shall, in its sole discretion, determine that such change equitably
requires an adjustment in any outstanding Award, such adjustment shall be made
in accordance with such determination.

(b)    Notice of any adjustment shall be given by the Company to the Executive
with an Award which shall have been so adjusted and such adjustment (whether or
not such notice is given) shall be effective and binding for all purposes of
this Agreement.

(c)    Fractional shares resulting from any adjustment in the Option or
Restricted Stock pursuant to this Section 4.1 may be settled in cash or
otherwise as the Board of Directors or the Committee may determine.



--------------------------------------------------------------------------------

Section 4.2 - Accelerated Vesting of Equity Awards.

Notwithstanding anything to the contrary in this Agreement, upon the occurrence
of a Change in Control of the Company

(a)    the Option shall become automatically vested and exercisable and shall
remain exercisable for such period of time applicable to the Executive under
Section 2.04(a)(ii) of the Change in Control Benefits Plan (whether or not the
Executive is subject to such provisions at that time); provided, that the Option
shall remain subject to the terms and conditions set forth in Section 1.7; and

(b)    all Restrictions shall lapse and the shares of Restricted Stock shall
become vested and transferable; provided that the provisions of Section 2.6
shall continue to govern any transfer of the Restricted Stock.

Section 4.3 - Governing Law.

This Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware. The Committee shall have final authority to interpret and
construe this Agreement and to make any and all determinations under them, and
its decision shall be binding and conclusive upon the Executive and the
Executive’s legal representative in respect of any questions arising under this
Agreement.

Section 4.4 - Notices.

Any notice to be given under the terms of this Agreement shall be in writing and
addressed to the Company at One HealthSouth Parkway, Birmingham, Alabama 35243,
Attention: General Counsel, and to Executive at the address set forth below or
at such other address as either party may hereafter designate in writing to the
other by like notice.

Section 4.5 - Effect of Agreement.

Except as otherwise provided hereunder, this Agreement shall be binding upon and
shall inure to the benefit of any successor or successors of the Company.



--------------------------------------------------------------------------------

Section 4.6 - Amendment.

This Agreement may not be amended in any manner except by an instrument in
writing signed by both parties hereto. The waiver by either party of compliance
with any provision of this Agreement shall not operate or be construed as a
waiver of any other provision of this Agreement or of any subsequent breach of
such party of a provision of this Agreement.

Section 4.7 - No Right to Continued Employment.

Nothing in this Agreement shall be deemed to confer on the executive any right
to continued employment with the Company.

Section 4.8 - Section 409A.

This Agreement is intended to comply with the requirements of Section 409A of
the Code and shall be interpreted accordingly. In the event that any provision
of this Agreement would or may cause this Agreement to fail to comply with
Section 409A, such provision may be deemed null and void and the Company and the
Executive agree to amend or restructure this Agreement, to the extent necessary
and appropriate to avoid adverse tax consequences under Section 409A.

Section 4.9 - Entire Agreement.

This Agreement sets forth the entire agreement of the parties hereto in respect
of the subject matter contained herein and supersedes any other prior
agreements, promises, covenants, arrangements, communications, representations
or warranties, whether oral or written, by any officer, employee or
representative of any party hereto.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by a duly authorized officer and Executive has hereunto set Executive’s
hand.

 

 

HEALTHSOUTH CORPORATION

   

By:

       

Its:

 

Chief Executive Officer

         

Signature of Executive:

             

Address

                       

Social Security Number

   